IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :               No. 2448 Disciplinary Docket No. 3
                                :
                Petitioner      :               No. 177 DB 2017
                                :
           v.                   :               Attorney Registration No. 312293
                                :
DANIEL JOSEPH D’ANTONIO,        :               (Lackawanna County)
                                :
                Respondent      :

                                         ORDER


PER CURIAM
      AND NOW, this 1st day of March, 2018, upon consideration of the

Recommendation of the Three-Member Panel of the Disciplinary Board, the Joint

Petition in Support of Discipline on Consent is granted, and Daniel Joseph D’Antonio is

suspended on consent from the Bar of this Commonwealth for a period of two years.

He shall comply with all the provisions of Pa.R.D.E. 217.

      Respondent shall pay the costs incurred by the Disciplinary Board in the

investigation and prosecution of this matter.